RENDERED: JUNE 17, 2021
                                                           TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0168-DG


LINDA DAVIS                                                           APPELLANT


                   ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2019-CA-0850
                   WAYNE CIRCUIT COURT NO. 18-CI-0224


PROGRESSIVE DIRECT INSURANCE                                           APPELLEE
COMPANY



             OPINION OF THE COURT BY JUSTICE VANMETER

                                  AFFIRMING

      Linda Davis appeals the Court of Appeals’ holding which excluded from

the definition of a “motor vehicle” or “trailer” a horse-drawn wagon, for

purposes of insurance coverage. Finding that the policy underwritten by

Progressive Direct Insurance Company was unambiguous and did not violate

Davis’s reasonable expectations when she purchased her motorcycle coverage,

we affirm.

                    I. Factual and Procedural Background

      The material facts are not disputed. While driving her motorcycle in

Wayne County, Davis encountered a horse-drawn buggy operated by Danny

Gingerich. Unfortunately, as Davis was approaching Gingerich, the horse

became spooked and jumped into oncoming traffic. Consequently, Davis

collided with the horse and was gravely injured.
      At the time of Davis’s accident, her motorcycle was insured by

Progressive. As members of the local Amish community neither Danny

Gingerich, nor his father Abe, carried any form of insurance; either on their

farm, or on the horse-drawn wagon. Progressive denied Davis’s claim under

the uninsured motorist provision of her motorcycle coverage on grounds that a

horse-drawn wagon was neither a “motor vehicle” nor a “trailer of any type” as

defined by the policy language.

      Davis brought suit in Wayne County, seeking to enforce the uninsured

motorist provision in her policy. Progressive sought, and the Wayne County

Circuit Court granted, Progressive’s motion for summary judgment, on the

basis that Abe Gingerich’s horse-drawn wagon did not qualify as a “motor

vehicle” or “trailer of any type” under the terms of the policy. The Court of

Appeals affirmed, and we granted discretionary review to resolve the dispute.

                             II. Standard of Review

      On appeal, the standard of review for a summary judgment is to

ascertain whether the trial court correctly determined that no genuine issue of

material fact existed, entitling the moving party to judgment as a matter of law.

Coomer v. CSX Transp., Inc., 319 S.W.3d 366, 370–71 (Ky. 2010). In

conducting our review, we give no deference to the rulings below because only

legal questions are involved. De novo review extends to the trial court’s

interpretation of the insurance contract as a matter of law. Cincinnati Ins. Co.

v. Motorists Mut. Ins. Co., 306 S.W.3d 69, 73 (Ky. 2010).




                                        2
                                   III. Analysis

      Davis makes two primary arguments on appeal. The first is grounded

squarely in the following policy language:

      If you pay the premium for this coverage, we will pay for damages
      that an insured person is legally entitled to recover from the owner
      or operator of an uninsured motor vehicle because of bodily injury;

      1. sustained by an insured person;

      2. caused by an accident; and

      3. arising out of the ownership, maintenance, or use of an
         uninsured motor vehicle.

(Emphasis original). In the “Additional Definitions” sections of the policy,

Progressive defined “uninsured motor vehicle” as “mean[ing] a land motor

vehicle or trailer of any type[.]” Crucial to Davis’s claim is her conclusion that

a horse-drawn buggy qualifies as a “trailer of any type.” We disagree.

      In reviewing the merits of Davis’s policy language argument, we note that

terms in insurance contracts do not have any technical legal meaning and

must be interpreted as a lay consumer would understand the policy. Ky. Ass’n

of Cnties. All Lines Fund Tr. v. McClendon, 157 S.W.3d 626, 630 (Ky. 2005).

During our review we look to see whether a term is ambiguous. If two

reasonable interpretations exist, the interpretation favoring the insured

prevails. Id. Of course, failing to define a term does not always, or even often,

result in an ambiguity. Instead, the crux of our analysis is to determine and

accord the term at issue its ordinary and everyday meaning. Id.

      Davis’s assertion that a buggy qualifies as a trailer is mistaken for

several reasons. The first is that the horse and buggy operate as a single unit,
                                         3
with the buggy functioning as a passenger compartment would in a sedan or

SUV. Nothing is trailing because the horse and buggy are integral to one

another. Secondly, and more directly, even if we accepted Davis’s description,

our common understanding of what a trailer is belies her position.

      The word “trailer” is defined generally as meaning one who or that
      which trails. The term is applied to a variety of vehicles, and in the
      motor vehicle law a trailer is a separate vehicle which is not driven
      or propelled by its own power, but which, in order to be useful,
      must be attached to, and become a part of another vehicle.

87 C.J.S., Trailer (1954). By contrast, the corresponding definition for “buggy”

is “a small, light, four-wheeled horse-drawn carriage.”1 While Davis correctly

points out that Progressive’s choice of terminology, “trailer of any type,” is

broader than the controlling definitions in the rest of the policy,2 the difference

here is one of kind and not degree. Simply put, a trailer is generally

understood as something separate from, and pulled by, another vehicle. The

horse and buggy do not the meet the common understanding of a trailer.3

      Davis’s claims under Kentucky’s Motorized Vehicle Reparations Act

(MVRA) fail because of the same categorical deficiencies in her contract

argument. KRS4 304.39-010, et seq. The MVRA defines a “motor vehicle” as


      1   Buggy, American Heritage Dictionary of the English Language. (1975).
      2  Progressive defines two types of trailers in the “General Definitions” section of
the policy: (1) “‘Trailer’ means a non-motorized trailer designed to be towed on public
roads by a motorcycle;” and (2) “‘Transport trailer’ means a non-motorized trailer
designed to be towed on public roads by a land motor vehicle and principally designed
for transporting a covered motorcycle.”
       3 A scenario could arise in which a horse-drawn vehicle, whether a buggy or

wagon, has a trailer attached to it. Whether that might meet the definition of “trailer
of any type” we do not decide since those facts are not before us.
      4   Kentucky Revised Statutes.

                                            4
“any vehicle which transports persons or property upon the public highways of

the Commonwealth, propelled by other than muscular power….” KRS 304.39-

020(7). In an attempt to broaden the scope of the statutory definition wide

enough to encompass a horse and buggy, Davis casts the explanation of KRS

304.39-020(7) in O’Keefe v. N. Am. Refractories, as including all modes of

transportation that are primarily used to operate on public highways. 78

S.W.3d 760, 762 (Ky. App. 2002). As the Court of Appeals opinion below

correctly explained, Davis’s assertions are unsupported.

      In O’Keefe, our Court of Appeals contemplated whether a forklift was a

“motor vehicle” under the MVRA. Specifically, the court in O’Keefe examined

whether a forklift should be treated as construction equipment, which the

MVRA explicitly excluded, or a “motor vehicle,” and ultimately concluded that

the forklift was not a “motor vehicle” under the MVRA because while the forklift

was capable of operating on a highway, that was neither a practical use of the

forklift, nor its primary function. Id.

      In fact, O’Keefe does not contemplate Davis’s factual circumstance at all

because the operative language in KRS 304.39-020(7) at issue in this case is

whether the horse and buggy is “propelled by other than muscular power,” and

not whether a certain type of “vehicle” is a “motor vehicle” under the MVRA.

Consequently, O’Keefe does not compel the result Davis seeks. Instead, we

dismiss Davis’s argument on the plain language of the statute. As the Court of

Appeals explained, the purpose of including “propelled by other than muscular

power” was to limit the applicability of the MVRA to vehicles that were self-

                                          5
propelled by an internal motor. No ambiguity exists in the language, and any

discussion trying to create an ambiguity by questioning whether the statute

referred to human or animal muscles is entirely irrelevant.

      Finally, we address Davis’s public policy argument. Davis argues, and

we agree, that testimony provided by the Gingeriches clearly shows that the

horse and buggy was the primary mode of highway transportation for the local

Amish community. Davis asserts that she reasonably expected the horse and

buggies she encountered on the highway to be subject to the same “rules and

regulations as other vehicles operating on the public roads of the

Commonwealth.” However, Davis concedes that by the policy’s own terms her

position is counterintuitive. Consequently, given Davis’s failure to present a

meaningful ambiguity in the contract, or show evidence of a reasonable

expectation of coverage, so as to implicate public policy concerns, we are

compelled to deny her final argument.

      In doing so, we note that we have traditionally reserved discussions of

reasonable expectations to circumstances in which the petitioner has pointed

to an ambiguity in the contract. Metzger v. Auto-Owners Ins. Co., 607 S.W.3d

695, 699 (Ky. 2020); True v. Raines, 99 S.W.3d 439, 443 (Ky. 2003). Our

reasoning for requiring an ambiguity is simple; when the policy language

clearly lays out the duties and expectations of the parties, the contract is their

clearest evidence of intent and enforcing the terms of the contract is certainly

an important interest of the Commonwealth.




                                         6
      Additionally, the General Assembly has already made itself clear, in the

MVRA, by explicitly excluding “muscle” powered modes of transportation. In

the absence of legislative action, we adhere to the reasoning of our predecessor

court in Rosenbaum v. Safeco Ins. Co. of America, which held that the primary

inducement for uninsured motorist coverage is to protect insureds from

damage by vehicles “on which liability insurance is customarily carried.” 432

S.W.2d 45, 47 (Ky. 1968). Davis cannot point to, and no statute supports, the

proposition that horse and buggy operators customarily purchase insurance

policies. Consequently, without clear language in the policy we do not presume

that Progressive is pioneering the field.

                                 IV. Conclusion

      For the reasons discussed above, the Court of Appeals’ opinion affirming

the trial court’s summary judgment in favor of Progressive is affirmed.

      All sitting. Minton, C.J.; Conley, Hughes, Keller, Nickell and VanMeter,

JJ., concur. Lambert, J., dissents without separate opinion.



COUNSEL FOR APPELLANT:

William Matthew Garmon
Garmon & Ramsey, PLLC


COUNSEL FOR APPELLEE:

Timothy Leigh Mauldin
Bell Orr Ayers & Moore, P.S.C




                                            7